c::.
       ' ~ 'P..o'l45B   (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of!   3
                                                   lJNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                '·                                            (For Offenses Committed On or After November l, 1987)
                                               v.

                                    Gustavo Ocampo-Zuniga                                     Case Number: 3:19-mj-21876

                                                                                              Leila WMor
                                                                                              Defendant's Attorney


            REGISTRATION NO. 74874298                                                                                             MAY l 0 2019
            THE DEFENDANT:
               pleaded guilty to count(s)
             i:gJ
             D was found guilty to count( s)
                                                          _l~of~C:om:p:la:in:t~==========~~s:o:u:.fH:Lf=··~=·~=/1:J'~~~~f~~~r~~ic~;,~c~o~,u~11~'t~.~
                                                                                                                    D5PLJrv
               after a plea of not guilty.
               Accordingly, the defendaot is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                       Nature of Offense                                                             Count Number(s)
            8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                   1

              D The defendant has been found not guilty on count(s)
                                                                                         -------------------
              0 Count(s) -~----------------dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendaot is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                               D TIME SERVED

              i:gJAssessment: $10 WAIVED i:gJ Fine: WAIVED
              [gj Court rec.ommends USMS, ICE or DHS or other arresting agency return an property aod all documents in
              the defendaot; s possession at the time of arrest upon their deportation or removal.
              D Court recommends defendaot be deported/removed with relative,                          : charged in case

                                                                                                                                      .   -~           '

                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of aoy chaoge of name, residence, or mailing address until all fines, restitution, costs, aod special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendaot shall notify the court aod
             United States Attorney of aoy material change in the defendaot's economic circumstaoces.

                                                                                            Friday, May 10, 2019
                                                                                            Date of Imposition of Sentence


             Rece1ve                6--
                 . d ocr/'~A'->.,..J:..
                                  _',__·_ _ _ __
                            .DUSML/




             Clerk's Office Copy                                                                                                               3:19-mj-21876
